                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 8:18-02164 ADS                                       Date: August 26, 2019
Title: Albert Castro v. Andrew M. Saul, Commissioner of the Social Security
       Administration



Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      On December 6, 2018, Plaintiff, appearing pro se, filed this civil lawsuit seeking
review of a decision of the Commissioner of the Social Security.

       On December 11, 2018, a Case Management Order was issued. [Docket (“Dkt.”)
No. 6]. On April 18, 2019, Defendant served Plaintiff with a copy of the Certified
Administrative Record (“CAR”). [Dkt. No. 17]. On May 30, 2019, Defendant filed an
Answer. [Dkt. No. 18]. Pursuant to the Case Management Order, Plaintiff’s written
settlement proposal was due to Defendant by May 2, 2019 (within 14 days of service of
the CAR) and Plaintiff’s portion of the joint submission was due to Defendant by July 5,
2019 (within 35 days from filing of the Answer). On August 22, 2019, Defendant filed a
Notice advising the Court that it has not yet received either the settlement proposal or
Plaintiff’s portion of the joint submission. [Dkt. No. 20].

       Plaintiff is hereby ordered to show cause in writing why this case should not be
dismissed for failure to prosecute and obey Court orders by no later than September
10, 2019. To meet this order, Plaintiff must file a statement with the Court explaining
why he has failed to comply with the Case Management Order to send either a written
settlement proposal or his portion of the joint submission to Defendant. If Plaintiff
intends to move forward with this case, Plaintiff is further ordered to send Defendant a



CV-90 (03/15) - MLH                Civil Minutes – General                       Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 8:18-02164 ADS                                      Date: August 26, 2019
Title: Albert Castro v. Andrew M. Saul, Commissioner of the Social Security
       Administration

written settlement proposal by no later than September 10, 2019. If Plaintiff has
decided to no longer pursue this case, he may file a request for dismissal of the action.
Defendant is to notify the Court within 24 hours of the above deadline if Defendant has
not received a settlement proposal from Plaintiff.

      Failure to timely file the explanation with the Court and the
settlement proposal to Defendant, as directed above, may result in this
action being dismissed for failure to prosecute and obey Court orders
pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                     Initials of Clerk kh




CV-90 (03/15) - MLH                Civil Minutes – General                       Page 2 of 2
